Citation Nr: 0601333	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-08 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a chronic spine 
disorder to include degenerative disc disease of the lumbar 
spine.

2. Entitlement to service connection for a chronic bilateral 
shoulder and arm disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from September 1948 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
June 2004 supplemental statement of the case, the RO reopened 
the veteran's claim of entitlement to service connection for 
a chronic spine disorder, and denied the issue on the merits.

This case was before the Board in October 2004 at which time 
it was remanded to the RO via the Appeals Management Center 
(AMC), to obtain additional clinical information.  

As indicated in the October 2004 Board remand, based on a 
November 2003 VA peripheral nerves examination that shows the 
veteran's peripheral neuropathy may be related to his 
service-connected cold injuries, the issue of service 
connection for peripheral neuropathy is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder is not shown during 
service or within one year after service nor is there 
competent medical evidence relating current chronic lumbar 
spine disability to service.

2.  A chronic bilateral shoulder and arm disorder is not 
shown during service or within one year after service, nor is 
there competent medical evidence relating current bilateral 
shoulder and arm disability to service.




CONCLUSIONS OF LAW

1.  A chronic spine disorder to include degenerative disc 
disease of the lumbar spine was not incurred in or aggravated 
by service; nor may service incurrence be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2005).

2.  A chronic bilateral shoulder and arm disorder was not 
incurred in or aggravated by service; nor may service 
incurrence be presumed. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The Veterans 
Claims Assistance Act of 2000 (VCAA) requires that when a 
complete or substantially complete application for benefits 
is filed, VA must notify a claimant and her representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  
VCAA notice must inform a claimant of (1) any information and 
evidence not of record needed to substantiate the claim; (2) 
what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his possession.  

The original rating decision on appeal was made in November 
2000, just before enactment of the VCAA.  As a result, the 
veteran did not receive a notice complying with the 
requirements of the VCAA prior to the denials his claims.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  
Appropriate VCAA notice was provided by the RO and the AMC 
respectively in October 2003 and November 2004.  The content 
of the notices complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. More over, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA, Social 
Security Records, and private medical records identified by 
the veteran.  The veteran has also been afforded VA medical 
examinations for additional clinical information regarding 
his claims.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  


I.  A Chronic Spine Disorder to include Degenerative Disc 
Disease of the Lumbar Spine

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or 
degenerative joint disease manifests to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's DD 214, indicates that he received the Combat 
Infantryman Badge (CIB).  The veteran's service medical 
records are absent for any complaints, findings, or treatment 
referable to a low back injury or disorder.  The veteran's 
June 1952 service discharge physical examination report 
references the veteran's lower back.  The examination report 
noted that in February 1951, while in Korea, the veteran was 
hit in the small of his back with a grenade that did not go 
off.  He had complained of low back pain after riding or 
heavy lifting.  Physical examination of the back was 
negative.  

In September 1952, the veteran claimed residuals of a back 
injury the result of concussion sustained while in action in 
Korea, in March 1951.  

In a January 1953 medical report a private physician 
indicated that the veteran had been examined and that he 
complained of stomach and back pain, and it was impossible 
for him to perform manual labor due to pain.  It was 
indicated that an examination revealed the veteran had been 
hit in the back with a hand grenade in March 1951 while in 
service. It was reported that the entire lumbar and thoracic 
area were damaged due to the injury causing pain and making 
it impossible to perform manual labor.  

Private medical records in March 1969 show that the veteran 
received treatment for back pain complaints.  It was reported 
that he had previously received chiropractic treatment for a 
back problem. Degenerative disc disease of L 4-5 was reported 
by X-ray. Chiropractic records from November 1973 show 
treatment for a low back injury the veteran had sustained at 
work. It was reported that an old war injury, 20 years 
previously, had resulted in sacralization of 5L to the 
sacrum.

In an April 1978 private medical examination report it was 
indicated that initially, after the reported service injury, 
the veteran did not have much difficulty but he had begun to 
have more trouble since then. The diagnosis was degenerative 
disc disease, L4-5 and L5-S1. A VA X-ray of the lumbar spine 
in March 1979 revealed lumbar degenerative changes, along 
with spurring and sclerotic changes involving the vertebral 
vertebrae.  In October 1980, a private chiropractor reported 
that he had treated the veteran for low back complaints from 
1964 through 1969.  A chronic lumbar spine with sciatic 
radiculitis was reported.   

Other post service private and VA clinical records through 
2003 show ongoing treatment for low back pain complaints with 
medical history references to an injury sustained during 
service in 1951.  Multilevel degenerative disc disease and 
osteoarthritic changes of the lumbar spine are shown. 

In October 2003, a VA medical examination was performed and 
the veteran's claims folder was reviewed. The veteran's 
medical history regarding his back was reported.  The 
diagnosis was degenerative joint disease of the lumbar spine 
at L4-5, L5-S1.  The examiner opined that the veteran's back 
disorder was likely not secondary to the injury he sustained 
in 1951 while in service. 

In a February 2005 VA medical examination it was reported 
that the veteran's claims folder was reviewed.  The veteran's 
medical history was reported, including his service history 
of being hit in the back with a grenade. The diagnosis was 
degenerative joint disease, multiple sites, including 
lumbosacral spine.  The examiner opined that the arthritis of 
the veteran's spine was not an isolated event, but a process 
of aging over the last 55 years.  It was not believed that 
the veteran's military time caused him more arthritis 
throughout his entire body.  The examiner agreed with the 
previous VA examiner that the disorder was a product of aging 
and his lifestyle rather than the military.

The veteran adamantly asserts that his chronic lumbar spine 
disorder is the result of an incident during service in the 
Korean War, where he was hit in the back with a grenade that 
did not explode.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).
     
The clinical record confirms current low back pathology, with 
diagnoses of both degenerative disc disease and 
osteoarthritis of the veteran's lumbar spine confirmed by X-
rays. With respect to service incurrence, pertinent service 
records are limited to the veteran's discharge physical 
examination report.  The report supports the veteran's claim 
that he was hit in the back with a grenade that did not 
explode, apparently while in combat in the Korean War.  In 
this regard, it may be conceded that the veteran was indeed 
hit in the back with a grenade during service, 
notwithstanding his combat status at the time of the 
incident. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence. See Collette v. Brown, 82 F.3d 
389, 392 (1996).

While the injury to the veteran's back may be conceded, the 
discharge physical examination revealed negative physical 
findings regarding the low back.  In essence, medical 
evidence of low back pathology at discharge from service is 
not shown. Shortly after service, a private physician opined 
that the veteran had lumbar pathology due to the reported 
service injury. This evidence on its face supports continuity 
of symptomatology in the absence of chronicity in service; 
however, the physician's opinion appears to be based on the 
veteran's reported medical history.  As reported, the 
examiner stated that the physical examination revealed that 
the veteran had been hit by a grenade in March 1951, and that 
the entire lumbar and thoric region was damaged, causing pain 
in the back and stomach making it impossible for the veteran 
to perform manual labor.  This statement seems implausible as 
an examination result since it is unsupported by a report of 
clinical or x-ray findings and does not consist of a 
recognizable diagnosis.  With no rationale for the conclusion 
made, and without any indication that the examiner had use of 
the claims folder or any other medical information, it 
appears that it is based upon a bare transcription of lay 
history, unenhanced by additional comment by the transcriber.  
This opinion is not competent medical evidence merely because 
the transcriber is a health care professional. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).   

The remaining record shows that subsequent to the 1953 
private medical examination, the veteran did not receive 
medical treatment for back complaints until the mid 1960's, 
as reported by a clinician.  Degenerative arthritis of lumbar 
spine is first shown many years after the veteran's period of 
military service. Other postservice reports of a service back 
injury are also unenhanced and do not confirm any 
relationship between the veteran's lumbar pathology and 
service.  

In addition, the record also includes medical opinions from 
VA clinicians who, subsequent to review of the claims folder, 
opine that the veteran's current lumbar spine disorder is not 
related to his period of military service.  This evidence is 
supported by rationale relating his back pathology to the 
aging process.  No competent medical evidence establishing an 
etiological relationship between the veteran's period of 
service, including the service incident where he was hit in 
the back with a grenade is shown.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, the Board 
concludes that a chronic lumbar spine disorder is not shown 
during service or within one year after service nor is there 
competent medical evidence relating current chronic lumbar 
spine disability to service.   The preponderance of the 
evidence is against the veteran's claim, and service 
connection for a chronic spine disorder to include 
degenerative disc disease of the lumbar spine is not 
warranted.  


II.  A Chronic Bilateral Shoulder and Arm Disorder to Include 
Arthritis

The veteran's service medical records are entirely absent for 
any complaints, findings, or treatment referable to the 
shoulders. 

Private clinical records from July through November 1980, 
although mostly illegible, appear to show that the veteran 
received treatment for right shoulder symptoms.  

Private medical examination records in June 2000 show the 
veteran complained of bilateral shoulder pain with limitation 
of motion.  The pertinent diagnoses were: Bilateral 
osteoarthrosis of the acromioclavicular joints; and 
osteoarthrosis of the glenohumeral joints.  In January 2002, 
severe degenerative joint disease secondary to osteoarthritis 
right shoulder, glenohumeral joint, and acromioclavicular 
joint arthritis with arthrosis was reported. A right total 
shoulder arthroplasty was performed with open distal clavicle 
resection. It was reported that the veteran had had 
longstanding pain in the right shoulder, and that he had been 
seen one year previously for the same symptoms.  November 
2003 VA X-ray records reveal mild degenerative changes 
involving the left acromioclavicular and glenohumeral joints.   

The veteran argues that his bilateral shoulder disorder is 
related to his period of military service.  It is not 
suggested that he sustained any injury during combat, 
necessitating consideration of 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

As noted above, to establish service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.

The clinical data clearly shows the veteran has bilateral 
disability of the shoulders, with degenerative changes 
necessitating a right shoulder arthroplasty in the recent 
past.  However, the veteran's service medical records are 
entirely negative for any complaints, findings, or treatment 
referable to the right or left shoulders.  Further medical 
evidence of disability of either shoulder is not shown until 
many years after the veteran's period of service, with 
degenerative changes of the shoulder not shown until 2000.  
There is also no competent medical evidence of record that 
provides an etiological relationship between the veteran's 
period of military service and his bilateral shoulder 
disorders.  

In this regard, the Board concludes that a chronic bilateral 
shoulder and arm disorder is not shown during service or 
within one year after service, is first shown many years 
after the veteran's period of military service, and there is 
no competent medical evidence that etiologically relates the 
disorder to service.  The weight of the evidence is against 
the veteran's claim, and service connection for a chronic 
bilateral shoulder and arm disorder is not warranted.  


ORDER

Service connection for a chronic spine disorder to include 
degenerative disc disease of the lumbar spine is denied.

Service connection for a chronic bilateral shoulder and arm 
disorder to include arthritis is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


